bDETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Instant claim 1 was interpreted herein to require washed, cleaned, micronized amnion, and optionally one or more of washed, cleaned, micronized: 1) chorion; 2) intermediate tissue layer; 3) additional amnion; and 4) and any combination thereof. As previously discussed, the recitation of “consisting essentially of” was construed as being equivalent to “comprising.”
Claims 1, 3-4, 7, and 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morse et al (US 2013/0344162, IDS-US) in view of Masters (US 2002/0028243) and Masters (US 2005/0163817).
Morse taches a molded dehydrated placental tissue composition having a defined size and shape. (Abstract; ¶¶ 0003, 0045-0048, and 0077-0078). Morse teaches the composition comprises micronized amnion, chorion, intermediate tissue layer, or any combination thereof. (¶ 0014). Morse teaches the fibroblast layer present in the amnion stromal layer is intact. (¶ 0030). 
Morse further teaches a particle size of, e.g., less than 400 μm, less than 300 μm, etc. (¶ 0039). Morse teaches the composition can be molded and cross-linked, and used to form a three-dimensional construct. (¶¶ 0045-0048). As such, with regard to instant claim 1, the composition taught by Morse would have a sufficient density and cohesiveness to maintain its size and shape for a defined period of time ex vivo and in vivo. 
Morse teaches the placental tissue is dehydrated to substantially remove residual water (e.g., 90%, 95%, etc.) present in the tissue. (¶ 0034; FIG. 1). Morse also teaches the composition can be formulated into a pharmaceutical composition comprising a pharmaceutically acceptable excipient. (¶¶ 0014 and 0049). 
Morse does not explicitly teach a density from 1.2 g/cm3 to 10 g/cm3. However, Morse further teaches:
Not wishing to be bound by theory, the three-dimensional construct composed of smaller micronized particles will produce a denser product capable of bearing mechanical loads. Alternatively, larger micronized particles will produce constructs that are less dense and possess compressive properties. This feature can be useful in non-load void tilling, especially where it is desirable to have a product that will conform to irregular shapes. (¶ 0048).

In this regard, it would have been a matter of routine experimentation using standard laboratory techniques available at the time of invention to determine the optimal density for the composition taught by Morse for a given application with a reasonable expectation of success.
Morse does not explicitly teach the placental tissue composition is compressed. However, Masters teaches biomatrix materials can advantageously be compressed into any number of shapes and sizes, using, e.g., compression molding. (Abstract; ¶ 0131-0135). Masters further e.g., 4.99999% would be “about 5%” as well as “less than 5%.” (¶ 0135). Masters further teaches:
It is found that when a biomatrix material of the present invention includes one or more pharmacologically active agents; the partial drying of the film to form a cohesive body and subsequent compressing of the cohesive body, forces more solvent out of the body, thereby producing a resulting biomatrix material that has a significantly higher concentration of pharmacologically active agents relative to other components of the material. As a result of the substantially uniform dispersion of a greater concentration of pharmacologically active agent, a sustained, controlled release of the pharmacologically active agent is achieved, while reducing the initial high concentration effects that can be associated with other devices that include pharmacologically active agents. (¶ 0135).

One of ordinary skill in the art would have been motivated to modify Morse in view of Masters with a reasonable expectation of success in order advantageously mold the tissue graft taught by Morse into a desired size and shape for implantation as well as enhance the therapeutic utility of the graft by removing excess solvent. (See Masters ¶ 0135).
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made especially in the absence of evidence to the contrary.
Claims 13 and 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morse and Masters as applied to claims 1, 3-4, 7, and 11-12  above, and further in view of Liu et al (US 2007/0021762, IDS-US). 
As discussed above, claims 1, 3-4, 7, and 11-12 were rendered obvious by the teachings of Morse and Masters. It is noted instant claim 13 recites the transitional phrase “consisting.” The transitional phrase “consisting of” excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 
For purposes of this Action, instant claims 13 and 15-17 were narrowly interpreted herein to encompass a molded, compressed, dehydrated placental tissue composition having a defined size and shape containing only washed, cleaned, micronized amnion, wherein the amnion comprises a fibroblast cell layer, and wherein said composition has a sufficient density and cohesiveness to maintain its size and shape for a defined period of time ex vivo and in vivo wherein the density is from 1.2 g/cm3 to 10 g/cm3; and wherein the composition has a water content which is less than 5%.
In this regard, the three-dimensional constructs of the placental tissue compositions taught by Morse are subject to chemical crosslinking that would add additional components into the composition beyond the micronized amnion. (See ¶¶ 0046-0048). For purposes of this Action, instant claims 13 and 15-17 were further interpreted herein to exclude chemical crosslinking agents.  
However, Liu teaches a similar molded, dehydrated, and micronized amniotic tissue in the form of an ocular plug for in vivo implantation. (¶ 0013). As such, the ocular plug would have a sufficient density and cohesiveness to maintain its size and shape for a defined period of time ex vivo and in vivo. Liu further teaches: 
The present invention further provides a method of making an ocular plug, comprising: (a) micronizing a dried amniotic membrane to produce micronized amniotic membrane; (b) forming said micronized amniotic membrane in a mold to produce an amniotic membrane plug; (c) freeze-dryings aid amniotic membrane plug to substantial dryness; and (d) crosslinking said amniotic membrane plug to form an ocular plug. (¶ 0013).

It is noted Liu teaches crosslinking can be accomplished by heat or radiation; i.e., without the additional of a chemical crosslinking agent (¶ 0013) As such, Liu encompasses embodiments 
One of ordinary skill in the art would have been motivated to modify Morse and Masters in view of Liu in order to advantageously produce a molded, dehydrated placental tissue composition having a defined size and shape for in vivo applications without the addition or expense of chemical cross-linking agents. 
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed 06/28/2021 have been fully considered but they are moot in view of the current grounds of rejection set forth above. As discussed in detail, above, Masters teaches a solvent content of about 5%, which would reasonably be encompassed by the recitation of “less than 5%,” e.g., 4.99999% would be “about 5%” as well as “less than 5%.” (¶ 0135). 
Conclusion
NO CLAIMS ARE ALLOWED 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2003/0007991 
US 2005/0147690
US 2005/0196440
US 2006/0073207
US 2010/0143487
US 2012/0041539


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS J. VISONE/            Primary Patent Examiner, Art Unit 1651